PER CURIAM:
| t Denied. The trial court did not err in summarily dismissing relator’s motion for a new trial, because it was untimely. See La.C.Cr.P. art. 853(B). Relator’s motion is properly construed as an application for post-conviction relief pursuant to La. C.Cr.P. art. 924, et seq. Cf. Smith v. Cajun Insulation, 392 So.2d 398, 402 n.2 (“courts should look through the caption of the pleadings ... to ascertain their substance and do substantial justice.”).
The substantive claim underlying relator’s requests for an evidentiary hearing, a new trial, and to vacate his conviction and sentence—that he was denied due process and the effective assistance of counsel because he did not review the victim’s statements before pleading guilty—is imper-missibly repetitive. Cf. La.C.Cr,P. art. 930.4(D).
Relator has exhausted his right to state collateral review. See State ex rel. Jackson v. State, 15-1731 (La. 10/10/16), 201 So.3d 879.